DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-27 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Ueno (US 2020/0324533).
Ueno a laminated polyolefin-based film structure comprising (100 from Fig. 2): a first film ply comprising: a first layer formed of a polyolefin-based film containing at least 90% by weight polyolefin homopolymers, copolymers, or terpolymers and less than 10% by weight other polymer compositions (30 from Fig. 2, paragraphs [0091 – 0101], [0021], since the same materials can be used for 30 as for 10 from Fig. 2 which includes polyethylene or polypropylene), the first layer having a first surface and a second surface opposite the first surface; and a second layer disposed on the first surface of the first layer, the second layer comprising an energy-cured coating and defining an outermost surface of the laminated polyolefin-based film structure (40 from Fig. 2, paragraphs [0102 – 0125]); and a second film ply comprising: a third layer formed of a polyolefin-based film containing at least 90% by weight polyolefin homopolymers, copolymers, or terpolymers and less than 10% by weight other polymer compositions, the third layer having a first surface and a second surface opposite the first surface, the second surface of the third layer defining an innermost surface of the laminated polyolefin-based film structure (10  from Fig. 2, paragraphs [0018 – 0039]); an adhesive layer interposed between the first film ply and the second film ply, the adhesive layer laminating the first film ply to the second film ply (paragraphs [0087 – 0090], [0126 – 0138], note that, in addition to adhesive A, the primer layer which is an adhesive can be placed between any layer), wherein the first surface of the third layer faces the second surface of the first layer (Fig. 2); and a printed layer disposed intermediate the first layer and the third layer (10 from Fig. 2, paragraphs [0040 – 0084]).
With regard to claim 23-24, Ueno does not specifically disclose the limitation that the melting temperature of the outermost surface is at least 100, or 180, degrees Celsius higher than a melting temperature of the innermost surface of the laminated polyolefin-base film structure.  However, said limitation is inherent in Ueno because Ueno teaches that layer 40 from Fig. 2 is made from energy cured acrylates (paragraphs [0102 – 0125]) which are the same, or substantially, the same as those described by applicant (see instant specification page 9).  Furthermore, Ueno teaches that layer 10 from Fig. 2 is made from polyethylene or polypropylene (paragraphs [0018 – 0039]) which are the same materials recited by applicant for the innermost layer.
With regard to claims 25-27, Ueno discloses that layers 10 and 30 from Fig. 2 can contain polyethylene or polypropylene at 95% by weight or more (paragraphs [0102 – 0125], [0091 – 0101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 31-36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2020/0324533).
With regards to claim 31, Ueno a laminated polyolefin-based film structure comprising (100 from Fig. 2): a first film ply comprising: a first layer formed of a polyolefin-based film containing at least 90% by weight polyolefin homopolymers, copolymers, or terpolymers and less than 10% by weight other polymer compositions (30 from Fig. 2, paragraphs [0091 – 0101], [0021], since the same materials can be used for 30 as for 10 from Fig. 2 which includes polyethylene or polypropylene), the first layer having a first surface and a second surface opposite the first surface; and a second layer disposed on the first surface of the first layer, the second layer comprising an energy-cured coating and defining an outermost surface of the laminated polyolefin-based film structure (40 from Fig. 2, paragraphs [0102 – 0125]); and a second film ply comprising: a third layer formed of a polyolefin-based film containing at least 90% by weight polyolefin homopolymers, copolymers, or terpolymers and less than 10% by weight other polymer compositions, the third layer having a first surface and a second surface opposite the first surface, the second surface of the third layer defining an innermost surface of the laminated polyolefin-based film structure (10  from Fig. 2, paragraphs [0018 – 0039]); an adhesive layer interposed between the first film ply and the second film ply, the adhesive layer laminating the first film ply to the second film ply (paragraphs [0087 – 0090], [0126 – 0138], note that, in addition to adhesive A, the primer layer which is an adhesive can be placed between any layer), wherein the first surface of the third layer faces the second surface of the first layer (Fig. 2); and a printed layer disposed intermediate the first layer and the third layer (10 from Fig. 2, paragraphs [0040 – 0084]).
With regard to claims 31 and 41, Ueno does not disclose a third or fourth film ply each comprising another layer of polyolefin-base film and a corresponding adhesive layer for the third and forth film ply which a mere duplication of the recited second film ply comprising a polyolefin-based film and a corresponding adhesive (see Figs. 1-3 of the instant specification).  It has been found that a mere duplication of parts is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.04(VI)(B)).  It would have been obvious to have provided more polyolefin-based films and corresponding adhesive layers in order to provide improved protection of the laminate and/or improved aesthetics for the consumer.
With regard to claims 23-24 and 32-33, Ueno does not specifically disclose the limitation that the melting temperature of the outermost surface is at least 100, or 180, degrees Celsius higher than a melting temperature of the innermost surface of the laminated polyolefin-base film structure.  However, said limitation is necessarily present in Ueno because Ueno teaches that layer 40 from Fig. 2 is made from energy cured acrylates (paragraphs [0102 – 0125]) which are the same, or substantially, the same as those described by applicant (see instant specification page 9).  Furthermore, Ueno teaches that layer 10 from Fig. 2 is made from polyethylene or polypropylene (paragraphs [0018 – 0039]) which are the same materials recited by applicant for the innermost layer.  It would have been obvious to one of ordinary skill in the art to have provided the limitation that the melting temperature of the outermost surface is at least 100, or 180, degrees Celsius higher than a melting temperature of the innermost surface of the laminated polyolefin-base film structure in order to provide improved protection for the laminate and/or improved bulk properties.
With regard to claims 34-36, Ueno discloses that layers 10 and 30 from Fig. 2 can contain polyethylene or polypropylene at 95% by weight or more (paragraphs [0102 – 0125], [0091 – 0101]).
Claims 28-29 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2020/0324533) in view of Roberts et al. (US 8,563,122).
Ueno discloses a print layer on the second surface of the first layer and on the first surface of the third layer (Fig. 2).
Ueno does not disclose a printed layer comprises a reverse printed ink layer or a printed layer comprises a forward printed ink layer.
Roberts discloses a printed layer comprises a reverse printed ink layer or a printed layer comprises a forward printed ink layer (Roberts, claim 1) in a thermoplastic laminate (Roberts, claim 1) for the purpose of providing improved aesthetics.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a printed layer comprises a reverse printed ink layer or a printed layer comprises a forward printed ink layer in Ueno in order to provide improved aesthetics as taught or suggested by Roberts.
Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 2020/0324533) in view of Grefenstein et al. (US 2018/0079188).
Ueno disclose that the first and third layers are polyolefin-based films as discussed above.
Ueno does not disclose that the polyolefins are recyclable.
Grefenstein discloses recyclable polyolefins (paragraph [0017]) for use in multilayer laminates (paragraph [0002]) for the purpose of providing a laminate that is eco-friendly.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided recyclable polyolefins in Ueono in order to provide a that is eco-friendly as taught or suggested by Grefenstein.
Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a reverse printed ink layer disposed on the second surface of the fourth layer and a forward printed ink layer disposed on the first surface of the third layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 19, 2022